Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. KR10-2015-0153120, filed on 11/02/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021, 04/05/2021 and 04/05/2021 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 17/222321, Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of application no.15/805368 (US 10996427 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-20 of 17/222321 application is anticipated by the claims 1-21 of application no. 15/805368 (US 10996427 B2). Claims 1-20 of 17/222321 are therefore not patentably distinct from the patented applications 15/805368 (US 10996427 B2), and unpatentable for obvious-type double patenting.

Instant Application No.17/222321
Patent NO. US 10996427 B2 (15/848054)
1. A camera module comprising:

 a lens barrel; a lens drive unit for moving the lens barrel; 

a first circuit board electrically connected to lens drive unit; 

an image sensor disposed on the first circuit board; and 

a first capacitor disposed on the first circuit board, wherein the lens drive unit comprises: 

a housing; a bobbin disposed in the housing; a first coil disposed on the bobbin; a first magnet disposed on the housing; a first position sensor disposed on the housing and comprising first and second input terminals and first and second output terminals; an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing; a second circuit board disposed under the housing; a second coil disposed on the second circuit board and facing the first magnet; and a support member electrically connecting the second circuit board and the upper elastic member, wherein the upper elastic member comprises a first upper elastic member electrically connected to the first input terminal, a second upper elastic member electrically connected to the second input terminal, a third upper elastic member electrically connected to the first output terminal, and a fourth upper elastic member electrically connected to the second output terminal, wherein one end of the first capacitor is electrically connected to the third upper elastic member and another end of the first capacitor is electrically connected to the fourth upper elastic member.
1. A camera module comprising: 

a lens barrel; a lens drive unit for moving the lens barrel; 

a first circuit board electrically connected to lens drive unit;

 an image sensor disposed on the first circuit board; and 

a first capacitor disposed on the first circuit board, wherein the lens drive unit comprises: 


a housing; a bobbin disposed in the housing; a first coil disposed on the bobbin; a first magnet disposed on the housing; a first position sensor comprising first and second input terminals and first and second output terminals; an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing; a second circuit board electrically connected to the first circuit board and comprising first and second terminals; a second coil disposed on the second circuit board and facing the first magnet; and a support member connecting the upper elastic member and the second circuit board and comprising first and second wires, wherein the first capacitor is electrically connected to the first and second wires, wherein the first output terminal of the first position sensor is electrically connected to the first wire, and the second output terminal of the first position sensor is electrically connected to the second wire.

7. The camera module of claim 5, wherein the upper elastic member comprises third and fourth elastic members, and wherein the third elastic member electrically connects the first input terminal of the first position sensor and the third wire, and the fourth elastic member electrically connects the second input terminal of the first position sensor and the fourth wire.
2. The camera module of claim 1, wherein the support member comprises a first wire coupled to the first upper elastic member and a second wire coupled to the second upper elastic member, wherein one end of the first capacitor is electrically connected to the first wire and another end of the first capacitor is electrically connected to the second wire.
4. The camera module of claim 1, wherein the upper elastic member comprises first and second elastic members, and wherein the first elastic member electrically connects the first output terminal of the first position sensor and the first wire, and the second elastic member electrically connects the second output terminal of the first position sensor and the second wire.
3. The camera module of claim 2, wherein the second circuit board comprises a first terminal electrically connected to the first wire and the second terminal electrically connected to the second wire.
4. The camera module of claim 1, wherein the upper elastic member comprises first and second elastic members, and wherein the first elastic member electrically connects the first output terminal of the first position sensor and the first wire, and the second elastic member electrically connects the second output terminal of the first position sensor and the second wire.
4. The camera module of claim 3, wherein one end of the first capacitor is electrically connected to the first terminal of the second circuit board and another end of the first capacitor is electrically connected to the second terminal of the second circuit board.
4. The camera module of claim 1, wherein the upper elastic member comprises first and second elastic members, and wherein the first elastic member electrically connects the first output terminal of the first position sensor and the first wire, and the second elastic member electrically connects the second output terminal of the first position sensor and the second wire.
5. The camera module of claim 1, wherein the first capacitor is connected in parallel to the first and second output terminals of the first position sensor.
3. The camera module of claim 1, wherein the first capacitor is connected in parallel to the first and second output terminals of the first position sensor.  

6. The camera module of claim 1, wherein the first elastic member electrically connects the first output terminal of the first position sensor and the first wire, and the second elastic member electrically connects the second output terminal of the first position sensor and the second wire.
4. The camera module of claim 1, wherein the upper elastic member comprises first and second elastic members, and wherein the first elastic member electrically connects the first output terminal of the first position sensor and the first wire, and the second elastic member electrically connects the second output terminal of the first position sensor and the second wire.
7. The camera module of claim 2, wherein the upper elastic member comprises a third upper elastic member electrically connected to the first input terminal of the first position sensor and a fourth upper elastic member electrically connected to the second input terminal of the first position sensor.
16. The camera module of claim 10, comprising a second capacitor disposed on the second circuit board, wherein the second position sensor comprises first and second output terminals, and wherein the second capacitor is connected in parallel to the first and second output terminals of the second position sensor.
8. The camera module of claim 7, wherein the support member comprises a third wire electrically connected to the third upper elastic member and a fourth wire electrically connected to the fourth upper elastic member.
7. The camera module of claim 5, wherein the upper elastic member comprises third and fourth elastic members, and wherein the third elastic member electrically connects the first input terminal of the first position sensor and the third wire, and the fourth elastic member electrically connects the second input terminal of the first position sensor and the fourth wire.
9. The camera module of claim 1, wherein capacitance of the first capacitor is 10 nF ~ 50 nF.
8. The camera module of claim 1, wherein capacitance of the first capacitor is 10 nF ~ 50 nF, and wherein the first position sensor includes an internal resistor, and resistance of the internal resistor of the first position sensor is 500 ohm(Q) 1000 ohm(Q).
10. The camera module of claim 1, wherein the second coil comprises a circuit member disposed under the second circuit board and coil units formed at the circuit member.
9. The camera module of claim 1, wherein the second circuit board is disposed under the housing, and wherein the second coil comprises a circuit member disposed under the second circuit board and coil units formed at the second circuit board.
10. The camera module of claim 1, wherein the second coil comprises a circuit member disposed under the second circuit board and coil units formed at the circuit member.
9. The camera module of claim 1, wherein the second circuit board is disposed under the housing, and wherein the second coil comprises a circuit member disposed under the second circuit board and coil units formed at the second circuit board.
11. The camera module of claim 1, comprising: a base disposed under the second circuit board; and a second position sensor disposed between the second circuit board and the base, wherein the second position sensor is configured to sense strength of a magnetic field of the first magnet according to a movement of the housing.
10. The camera module of claim 1, comprising: a base disposed under the second circuit board; and a second position sensor disposed on the second circuit board and configured to sense strength of a magnetic field of the first magnet according to a movement of the housing.
12. The camera module of claim 1, comprising a second magnet disposed on the bobbin, and wherein the first position sensor is disposed on the housing.
12. The camera module of claim 1, comprising a second magnet disposed on the bobbin, and wherein the first position sensor is disposed on the housing.
13. The camera module of claim 1, wherein the first position sensor includes an internal resistor, and wherein resistance of the internal resistor of the first position sensor is 500 ohm(Q) 1000 ohm(Q).
8. The camera module of claim 1, wherein capacitance of the first capacitor is 10 nF ~ 50 nF, and wherein the first position sensor includes an internal resistor, and resistance of the internal resistor of the first position sensor is 500 ohm(Q) 1000 ohm(Q).
14. The camera module of claim 1, comprising a lower elastic member coupled to a lower portion of the bobbin and a lower portion of the housing.
13. The camera module of claim 1, comprising a lower elastic member coupled to a lower portion of the bobbin and a lower portion of the housing.
15. The camera module of claim 1, comprising fifth and sixth upper elastic members electrically connected to the first coil.
14. The camera module of claim 5, wherein the support member comprises a fifth wire and a sixth wire electrically connected to the second circuit board, and the first coil is electrically connected to the fifth and sixth wires.
16. The camera module of claim 15, wherein the support member comprises a fifth wire electrically connecting the fifth upper elastic member and a sixth wire electrically connecting the sixth upper elastic member.
7. The camera module of claim 5, wherein the upper elastic member comprises third and fourth elastic members, and wherein the third elastic member electrically connects the first input terminal of the first position sensor and the third wire, and the fourth elastic member electrically connects the second input terminal of the first position sensor and the fourth wire.
17. The camera module of claim 1, wherein the first magnet comprises four magnet units, and the second coil comprises four coil units corresponding to the four magnet units.
9. The camera module of claim 1, wherein the second circuit board is disposed under the housing, and wherein the second coil comprises a circuit member disposed under the second circuit board and coil units formed at the second circuit board.
18. The camera module of claim 11, comprising a second capacitor disposed on the first circuit board, wherein the second position sensor comprises first and second output terminals, and wherein the second capacitor is connected in parallel to the first and second output terminals of the second position sensor.
16. The camera module of claim 10, comprising a second capacitor disposed on the second circuit board, wherein the second position sensor comprises first and second output terminals, and wherein the second capacitor is connected in parallel to the first and second output terminals of the second position sensor.
Claims 20 and 21.
Claim 20 and 21 are rejected same reason as claim 1. 


 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698